Name: Commission Implementing Regulation (EU) NoÃ 531/2013 of 10Ã June 2013 amending Regulation (EC) NoÃ 341/2007 as regards the system of import licences for garlic by reason of the accession of Croatia
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  European construction;  Europe;  trade;  tariff policy;  plant product
 Date Published: nan

 11.6.2013 EN Official Journal of the European Union L 159/5 COMMISSION IMPLEMENTING REGULATION (EU) No 531/2013 of 10 June 2013 amending Regulation (EC) No 341/2007 as regards the system of import licences for garlic by reason of the accession of Croatia THE EUROPEAN COMMISSION, Having regard to the Treaty of Accession of Croatia, and in particular Article 3(4) thereof, Having regard to the Act of Accession of Croatia, and in particular Article 41 thereof, Whereas: (1) Commission Regulation (EC) No 341/2007 (1) opens and provides for the administration of tariff quotas and introduces a system of import licences and certificates of origin for garlic and certain other agricultural products imported from third countries. (2) Article 4 of Regulation (EC) No 341/2007 draws a distinction between traditional and new importers in respect of traders that may apply for import licences for garlic under the tariff quotas that are opened and administered under that Regulation. (3) In view of the expected accession of Croatia to the Union as from 1 July 2013, transitional rules should be laid down in order to allow importers in Croatia to benefit from the import quotas as traditional importers. Those rules should apply only till those importers are able to fulfil the existing rules. (4) Regulation (EC) No 341/2007 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EC) No 341/2007 In Article 4(2) of Regulation (EC) No 341/2007, the following fourth subparagraph is added: For Croatia, for the 2013/2014, 2014/2015 and 2015/2016 import tariff quota periods: (a) point (a) of the first subparagraph shall not apply; and (b) import into the Union  shall be understood as import from countries of origin other than the Member States of the Union as constituted at 1 July 2013. Article 2 Entry into force This Regulation shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of Croatia. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 90, 30.3.2007, p. 12.